COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00284-CR


FREDERICK JONES                                                  APPELLANT

                                       V.

THE STATE OF TEXAS                                                     STATE


                                   ------------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                   ------------

                       MEMORANDUM OPINION1
                                   ------------

      A jury convicted Appellant Frederick Jones of intentionally causing the

death of Azmi Elqutob by shooting him during a convenience-store robbery, and

the trial court sentenced Jones to life imprisonment. See Tex. Penal Code Ann.

§ 19.03(a)(2) (West 2013). In a single point on appeal, Jones argues that the

record is devoid of evidence that he intentionally caused Elqutob’s death. He

does not challenge any other element of the offense.


      1
      See Tex. R. App. P. 47.4.
      The trial court admitted into evidence the convenience store’s surveillance

video, Jones’s video-recorded police interview, and a video of Jones taken in jail,

as well as four 9-millimeter bullet casings, projectiles, and fragments that were

recovered from the convenience store.         The Tarrant County chief medical

examiner testified that Elqutob suffered fatal gunshot wounds to his right upper

chest and left anterior flank, as well as some nonfatal gunshot wounds.

      The surveillance video showed a black male wearing a bandanna over the

lower part of his face and gloves on his hands. He charges into the store, draws

his gun, and shoots Elqutob at point-blank range before running behind the

counter, grabbing some money, and running out less than a minute later. In his

video-recorded police interview, Jones admitted that he was the shooter and that

he had suggested robbing the convenience store to his accomplices. Jones said

that he did not remember how many times he had shot Elqutob and that he had

shot Elqutob instead of just saying something to him because Jones’s stutter

made speaking difficult. On the jail video, Jones stated, “I’m not gonna be lying, I

did kill the man.”

      A person acts intentionally when, with respect to the nature of his conduct

or to a result of his conduct, it is his conscious objective or desire to engage in

the conduct or cause the result. Tex. Penal Code Ann. § 6.03(a) (West 2011).

Intent is a fact question, and the jury may infer intent from any facts in evidence

that it determines proves the existence of an intent to kill, such as the use of a

deadly weapon. Brown v. State, 122 S.W.3d 794, 800 (Tex. Crim. App. 2003),

                                         2
cert. denied, 541 U.S. 938 (2004); see also Jones v. State, 944 S.W.2d 642, 647

(Tex. Crim. App. 1996) (“The jury may infer the intent to kill from the use of a

deadly weapon unless it would not be reasonable to infer that death or serious

bodily injury could result from the use of the weapon.”), cert. denied, 522 U.S.
832 (1997); Turner v. State, Nos. 02-11-00070-CR, 02-11-00071-CR, 2013 WL
530972, at *1 (Tex. App.—Fort Worth Feb. 14, 2013, pet. ref’d) (mem. op., not

designated for publication) (noting that a jury may infer intent from any facts that

tend to prove its existence, including the acts, words, and conduct of the

accused, the method of committing the crime, and the nature of wounds inflicted

on the victims).

      The record reflects that Jones used a firearm—a deadly weapon per se—

during the robbery and that he shot Elqutob several times at close range. See

Tex. Penal Code Ann. § 1.07(a)(17)(A) (West 2011); Torres v. State, 905 S.W.2d
440, 442 (Tex. App.—Fort Worth 1995, no pet.) (stating that a firearm qualifies as

a deadly weapon per se). Viewing the evidence in the light most favorable to the

verdict, we conclude that the jury could have found beyond a reasonable doubt

that Jones intended to kill Elqutob. See Tex. Penal Code Ann. §§ 1.07(a)(17)(A),

6.03(a); Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979);

Winfrey v. State, 393 S.W.3d 763, 768 (Tex. Crim. App. 2013); Jones, 944
S.W.2d at 647; see also Medina v. State, 7 S.W.3d 633, 637 (Tex. Crim. App.

1999) (holding that opening fire at close range supports the conclusion that

appellant acted with specific intent to kill), cert. denied, 529 U.S. 1102 (2000);

                                         3
Sholars v. State, 312 S.W.3d 694, 703 (Tex. App.—Houston [1st Dist.] 2009, pet.

ref’d) (same), cert. denied, 131 S. Ct. 156 (2010).         Therefore, we overrule

Jones’s sole point and affirm the trial court’s judgment.




                                                    PER CURIAM


PANEL: MCCOY, J.; LIVINGSTON, C.J., and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 27, 2013




                                         4